EXHIBIT FOURTH SUPPLEMENT TO INDENTURE OF TRUST, DATED AS OF OCTOBER 1, 1998 THIS FOURTH SUPPLEMENT TO INDENTURE OF TRUST, dated as of February 26, 2010 (this “Fourth Supplement”), between SOUTH JERSEY GAS COMPANY, a corporation organized and existing under the laws of the State of New Jersey (the “Company”), and THE BANK OF NEW YORK MELLON (formerly known as The Bank of New York), a New York banking corporation, as trustee (the “Trustee”), under the Indenture of Trust hereinafter mentioned. WITNESSETH WHEREAS, the Company has heretofore duly executed, acknowledged and delivered to the Trustee, a certain Indenture of Trust, dated as of October 1, 1998 (the “Original Indenture,” and as supplemented by the First Supplement, dated as of June 29, 2000 (the “First Supplement”), the Second Supplement, dated as of July 5, 2000 (the “Second Supplement”), the Third Supplement, dated as of July 9, 2001 (the “Third Supplement”), and this Fourth Supplement, the “Indenture”) to provide for the issuance of its Notes; and WHEREAS, as provided in the Indenture, the Company may from time to time issue and sell additional Notes to be issued under the Indenture; and WHEREAS, the Company may, in the future, desire to issue additional Notes that have terms different from those provided for in the Indenture; and WHEREAS, the execution and delivery of this Fourth Supplement have been duly authorized by a duly authorized and constituted committee of the Board of Directors of the Company; and WHEREAS, all acts and things prescribed by law, by the charter and bylaws of the Company and by the Indenture necessary to make the additional Notes that may be issued under the Indenture after the date of this Fourth Supplement have terms consistent with the Indenture as supplemented hereby, when executed by the Company and authenticated by the Trustee as provided in the Indenture, valid, binding and legal obligations of the Company, and to make this Fourth Supplement a valid, binding and legal instrument in accordance with its terms, have been done, performed and fulfilled, and the execution and delivery hereof have been in all respects duly authorized. NOW THEREFORE, THIS FOURTH SUPPLEMENT TO INDENTURE WITNESSETH: That in order to declare the terms and conditions upon which the Notes issued after the date of this Fourth Supplement may be authenticated, issued and delivered and in consideration of the premises and of the purchase and acceptance of any such Notes by the Noteholders thereof and the sum of One Dollar duly paid to it by the Trustee at the 3 execution of this Fourth Supplement, the receipt whereof is hereby acknowledged, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective Noteholders from time to time of Notes that pursuant to a Company Order are authenticated with terms permitted by the Indenture, as supplemented by this Fourth Supplemental Indenture, as follows (Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Indenture): ARTICLE ONE. ADDITIONAL TERMS FOR NOTES SECTION
